Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2019

                                      No. 04-18-00849-CV

                                   Craig Erich HEILMANN,
                                           Appellant

                                                v.

                                   Deanna Rae HEILMANN,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000-CI-02542
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The appellee’s brief was originally due to be filed on September 19, 2019. The
appellee’s first motion for extension of time was granted, extending the deadline for filing the
brief to October 21, 2019.

        On October 21, 2019, the appellee filed a second motion for extension of time requesting
an additional extension of time to file the brief until November 20, 2019, for a total extension of
sixty days. By order dated October 24, 2019, the second motion for extension of time was
granted, extending the deadline to file appellee’s brief to November 20, 2019. The order stated,
“THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLEE WILL BE
GRANTED. The appellee’s brief must be filed by November 20, 2019, or the case may set ‘at
issue’ and submitted without the appellee’s brief.”

        On November 19, 2019, the appellee filed a third motion for extension of time requesting
an additional fourteen-day extension of time to file the brief until December 4, 2019. The
motion is GRANTED. If appellee’s brief is not filed by December 4, 2019, the appeal will be set
at issue for submission without an appellee’s brief.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2019.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court